Citation Nr: 0321059	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-26 079	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and C.F.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from February 1965 to August 
1969.  He died on March [redacted]
, 1993, and the appellant is his 
widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1993 RO rating decision that denied service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.  In January 1999, the Board remanded the 
case to the RO for additional action.  In September 2001, the 
Board remanded the issue of entitlement to service connection 
for the cause of the veteran's death to the RO for additional 
development.  In September 2001, the Board also deferred 
action on the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 2001) (NOVA I).

The issue of entitlement to service connection for the cause 
of the veteran's death is currently being developed by the 
RO.  This issue will be the subject of a future decision if 
it is not resolved in favor of the appellant at the RO.


FINDINGS OF FACT

1.  The veteran died on March [redacted]
, 1993. 

2.  At the time of his death, service connection was in 
effect for depressive reaction with post-traumatic stress 
disorder (PTSD), rated 70 percent, effective from July 1981, 
and 100 percent, effective from November 1985; and otitis 
media, rated 10 percent, effective from August 1969.  The 
combined rating for the service-connected disabilities was 
70 percent, effective from February 1984, and 100 percent, 
effective from November 1985.

3.  His service-connected disabilities were not continuously 
rated totally disabling for 10 years prior to his death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist an appellant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for DIC under 38 U.S.C.A. § 1318, and that 
the requirements of the VCAA have in effect been satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by her to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  In a December 2002 
letter, the RO notified the appellant of the evidence needed 
to substantiate her claim for DIC under 38 U.S.C.A. § 1318.  
This letter gave notice of what evidence she needed to submit 
and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim for DIC under 38 U.S.C.A. 
§ 1318 and that there is no prejudice to her by appellate 
consideration of the claim at this time without providing 
additional assistance to her in the development of this claim 
as required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid her 
in substantiating this claim.  Hence, no further assistance 
to the appellant is required to fulfill VA's duty to assist 
her in the development of this claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

The salient procedural history regarding the appellant's 
claim for DIC under 38 U.S.C.A. § 1318 may be briefly 
summarized.  The veteran had active service from February 
1965 to August 1969.  A death certificate shows that he died 
on March [redacted]
, 1993, at the Union Hospital in Lynn, 
Massachusetts.  Service connection was in effect for 
depressive reaction with PTSD, rated 70 percent, effective 
from February 1984, and 100 percent, effective from November 
1985; and otitis media, rated 10 percent, effective from 
August 1969, at the time of his death.  The combined rating 
for the service-connected disabilities was 70 percent, 
effective from February 1984, and 100 percent, effective from 
November 1985.  The appellant and a friend testified at a 
hearing in March 1995 to the effect that the veteran had been 
unemployed since the 1970's due to his service-connected 
disabilities and that he should have been entitled to a total 
rating for his service-connected disabilities for more than 
10 years.

For DIC pursuant to the provisions of 38 U.S.C.A. § 1318, 
benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of 8 years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In NOVA I, the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceeding involving claims for DIC 
benefits under 38 U.S.C.A. § 1318 where the outcome was 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 8 
years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C.A. § 1311(a)(2).  67 Fed. Reg. 16309-16317 (April 5, 
2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs 314 F. 3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the 2 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the 2 statutory sections to 
bar the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening - "hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the 2 statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the ground of new and 
material evidence, pending further rulemaking proceedings.

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new and material evidence to reopen a 
previous final VA decision.  She testified to the effect that 
the veteran had been unemployed for more than 10 years due to 
his service-connected disabilities prior to his death, but 
the evidence does not show that he was continuously rated 
totally disabled due to his service-connected disabilities 
for more than 10 years at the time of his death.  Hence, the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318 
because the evidence does not show the veteran had a 
continuous total rating for compensation purposes for 10 or 
more years immediately preceding his death.

In view of the above, the Board finds that the appellant's 
claim for DIC under 38 U.S.C.A. § 1318 has no legal merit, 
and it is denied by operation of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

